         Case 2:19-cv-00008-SRW Document 56 Filed 10/10/19 Page 1 of 2



                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

WALTER PETTAWAY, as administrator of                  )
the Estate of Joseph Lee Pettaway, deceased,          )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )       CASE NO. 2:19-cv-00008-SRW
                                                      )
NICHOLAS D. BARBER and                                )
MICHAEL D. GREEN,                                     )
                                                      )
       Defendants.                                    )

                                             ORDER

       This matter is before the court on plaintiff’s motion for a hearing (Doc. 55). The

motion requests the court to hear oral argument on the pending motions (Docs. 40, 42, 44,

48, 49, and 54). Upon consideration, it is

       ORDERED that the motion (Doc. 55) is DENIED. A decision on these motions will

rendered in due course, and the court does not require oral argument at this time.

       It is further

       ORDERED that on or before October 21, 2019, defendants shall respond, with

specificity, to plaintiff’s motion to clarify and compel discovery (Doc. 40),1 plaintiff’s

motion for sanctions (Doc. 49), and plaintiff’s motion for leave to serve a third-party

subpoena on the Alabama Bureau of Investigation (Doc. 54).


1
 Before this case was reassigned, the court ordered defendants to respond to plaintiff’s motion to
clarify and compel discovery (Doc. 40) on May 29, 2019. (Doc. 41). Instead of responding to the
motion, defendants filed their motion for summary judgment (Doc. 42) and motion to stay
discovery (Doc. 44). If defendants wish to rest on the responses and arguments contained in these
motions, no further response to plaintiff’s motion to clarify and compel is required—but, for clarity
of the record, defendants should so state explicitly.
                                                 1
 Case 2:19-cv-00008-SRW Document 56 Filed 10/10/19 Page 2 of 2



DONE, on this the 10th day of October, 2019.

                                               /s/ Susan Russ Walker
                                               Susan Russ Walker
                                               United States Magistrate Judge




                                   2
